

Exhibit 10.13

CSRA INC.
2015 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN


SECTION 1.     PURPOSE


The purpose of this 2015 Non-Employee Director Incentive Plan (“Plan”) is to
enable the Company to attract, retain and motivate its Non-Employee Directors by
providing for or increasing their proprietary interests in the Company.


The Plan was adopted by Computer Sciences Government Services, Inc., the
predecessor to the Company, prior to the spinoff of the Company from Computer
Sciences Corporation (“CSC”) effective as of November 27, 2015 (the “Spinoff”).


SECTION 2.     CERTAIN DEFINITIONS


As used in this Plan, the following terms have the meanings set forth below:


(a)    “Administrator” means that administrator of the Plan as described in
Section 3.


(b)    “Award” means any Restricted Stock or RSU.


(c)    “Award Agreement” means any written or electronic agreement, contract, or
other instrument or document evidencing any Award granted hereunder, in a form
approved by the Administrator that is executed or acknowledged by both the
Company and the Participant.


(d)    “Board” means the Board of Directors of the Company.


(e)    “Change in Control” means a “change in control,” as defined in Section
409A.


(f)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.


(g)    “Company” means CSRA Inc. or any successor thereto.


(h)    “Dividend Equivalents” means an amount equal to dividends and other
distributions (or the economic equivalent thereof) that are payable to
stockholders of record on a like number of Shares.


(i)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.


(j)    “Fair Market Value” means, with respect to any property, the market value
of such property determined by such methods or procedures as shall be
established from



--------------------------------------------------------------------------------



time to time by the Administrator. Unless the Administrator shall determine
otherwise, the Fair Market Value of a Share on any day means the last sale
price, regular way, of a Share on such day (or in case the principal United
States national securities exchange on which the Shares are listed or admitted
to trading is not open on such date, the next preceding date upon which it is
open), or in case no such sale takes place on such day, the average of the
closing bid and asked prices, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the principal United States national securities
exchange on which the Shares are listed or admitted to trading.


(k)    “Non-Employee Director” means a director of the Company who is not an
employee of the Company or any of its subsidiaries.


(l)    “Participant” means a Non-Employee Director who is selected by the
Administrator to receive an Award under this Plan.


(m)    “Restricted Stock” means any Share issued hereunder with the restriction
that the holder may not sell, assign, transfer, pledge or otherwise encumber
such Share, and with such other restrictions as the Administrator, in its sole
discretion, may impose, which restrictions may lapse separately or in
combination at such time or times, in installments or otherwise, as the
Administrator may deem appropriate.


(n)    “Restricted Stock Unit” or “RSU” means a right granted hereunder to
receive a specified number of Shares, or cash based on the Fair Market Value of
such Shares, upon vesting or at a later date permitted in the Award Agreement.


(o)    “Section 409A” means Section 409A of the Code, together with the
regulations and other Treasury department guidance promulgated thereunder.


(p)    “Shares” means shares of the Common Stock of the Company, as adjusted in
accordance with Section 5(d) hereof.


(q)    “SRA” means SRA International, Inc.


(r)    “SRA Merger” means the merger of SRA with and into the Company following
the Spinoff.


SECTION 3.     ADMINISTRATION


This Plan shall be administered by the Board or, in the Board’s discretion, a
committee of the Board (the Board or such Committee, the “Administrator”)
consisting of at least three directors, each of whom is (i) “independent” for
purposes of the Company’s Corporate Governance Guidelines; and (ii) a
“non-employee director” for purposes of Rule 16b-3(b)(3) promulgated under the
Exchange Act.





--------------------------------------------------------------------------------



Subject to the provisions of this Plan, the Administrator shall be authorized
and empowered to do all things necessary or desirable in connection with the
administration of this Plan, including, without limitation, the following:


(a)    adopt, amend and rescind rules and regulations relating to this Plan;


(b)    determine which persons are Non-Employee Directors, and to which of such
Non-Employee Directors, if any, Awards shall be granted hereunder;


(c)    grant Awards to Non-Employee Directors and determine the terms and
conditions thereof, including the number of Shares and/or the amount of cash
issuable pursuant thereto;


(d)    determine whether, to what extent and under what circumstances Awards may
be settled in cash, Shares or other property, or canceled or suspended;


(e)    determine whether, and the extent to which adjustments are required
pursuant to Section 5(d) hereof; and


(f)    interpret and construe this Plan and the terms and conditions of all
Awards granted hereunder.


Decisions of the Administrator shall be final, conclusive and binding upon all
persons and entities, including the Company, all stockholders of the Company,
all Non-Employee Directors, all Participants and all persons claiming under
Award Agreements.


SECTION 4.     ELIGIBILITY


Any Non-Employee Director shall be eligible to be selected as a Participant.


SECTION 5.     SHARES SUBJECT TO THIS PLAN


(a)    The maximum aggregate number of Shares that may be issued pursuant to all
Awards granted under this Plan shall be 718,000, subject to adjustment as
provided in Section 5(d) hereof.
    
(b)    In connection with the granting of an Award, the number of Shares
available for issuance under this Plan shall be reduced by the number of Shares
in respect of which the Award is granted or denominated.


(c)    Whenever any outstanding Award (or portion thereof) expires, is cancelled
or is otherwise terminated for any reason without having been exercised or
payment having been made in the form of Shares, the number of Shares available
for issuance under this Plan shall be increased by the number of Shares
allocable to the expired, cancelled or otherwise terminated Award (or portion
thereof). To the extent that any



--------------------------------------------------------------------------------



Award is forfeited, the Shares subject to such Awards will not be counted as
shares delivered under this Plan. Awards valued by reference to Common Stock
that may be settled in equivalent cash value will count as Shares delivered to
the same extent as if the Award were settled in Shares.


(d)    If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property and/or a
different number or kind of securities, or if cash, property and/or securities
are distributed in respect of such outstanding securities, in either case as a
result of a reorganization, merger, consolidation, recapitalization,
restructuring, reclassification, dividend (other than a regular, quarterly cash
dividend) or other distribution, stock split, reverse stock split or the like,
or if substantially all of the property and assets of the Company are sold,
then, unless the terms of such transaction shall provide otherwise, the
Administrator shall make appropriate and proportionate adjustments, as of the
date of such transaction, in:


(i)the number and type of shares or other securities or cash or other property
that may be acquired pursuant to outstanding Awards; and


(ii)the maximum number and type of shares or other securities that may be issued
pursuant to all Awards granted under this Plan, as set forth in Section 5(a)
hereof.


SECTION 6.     RESTRICTED STOCK AND RESTRICTED STOCK UNITS


Restricted Stock and RSUs may be granted hereunder to Participants. All
Restricted Stock and RSUs shall be subject to the following terms and
conditions, and to such additional terms and conditions, not inconsistent with
the provisions of this Plan, as the Administrator shall deem desirable:


(a)    Restrictions. The restrictions applicable to each grant of Restricted
Stock and the vesting provisions applicable to each grant of RSUs shall be
determined by the Administrator, in its sole discretion, and shall be based on
the Participant’s continued service as a Non-Employee Director (“time-based
vesting”).


(b)    Accelerated Vesting. The vesting of Restricted Stock or RSUs may, in the
sole discretion of the Administrator, be accelerated in the event of the
Participant’s death or termination of service as a Non-Employee Director, or may
be accelerated pursuant to Section 7 hereof upon a Change in Control.


(c)    Voting and Dividends. Rights to dividends or Dividend Equivalents may be
extended to and made part of any Award consisting of Restricted Stock or RSUs,
subject to such terms, conditions and restrictions as the Administrator may
establish. The Administrator may also establish rules and procedures for the
crediting of interest on deferred cash payments and Dividend Equivalents for
Awards consisting of Restricted



--------------------------------------------------------------------------------



Stock or RSUs. Unless the Administrator, in its sole discretion, shall determine
otherwise, all Restricted Stock shall have full voting rights.


(d)    Stock Certificates. Restricted Stock issued hereunder may be evidenced in
such manner as the Administrator, in its sole discretion, shall deem
appropriate, including, without limitation, book-entry registration or the
issuance of a stock certificate or certificates registered in the name of the
Participant and bearing an appropriate legend referring to the terms, conditions
and restrictions applicable to such Restricted Stock.


SECTION 7.     CHANGE IN CONTROL


Notwithstanding any other provision of this Plan to the contrary, unless an
Award Agreement shall specify otherwise, upon the date of a Change in Control:


(a)    all restrictions applicable to outstanding Restricted Stock shall lapse
in full; and


(b)    all outstanding RSUs that have not vested in full on or prior thereto
shall be fully vested


SECTION 8.     AMENDMENTS AND TERMINATION


The Board may amend, alter, suspend, discontinue or terminate this Plan or the
terms of any outstanding Award, or any portion thereof, at any time and in any
manner; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without:


(a)    the approval of the Company’s stockholders, if:


(i)such approval is necessary to qualify for or comply with any tax or
regulatory requirement for which or with which the Board deems it necessary or
desirable to qualify or comply,


(ii)such approval is required by the New York Stock Exchange or the Securities
and Exchange Commission, or


(iii)such amendment, alteration, suspension, discontinuation or termination
would materially increase the benefits accruing to Participants, materially
increase the maximum number of shares or other securities which may be issued
under this Plan, materially modify this Plan’s eligibility requirements; and


(b)    the consent of each Participant whose rights under any outstanding Award
would be impaired by such action.


SECTION 9.     GENERAL PROVISIONS



--------------------------------------------------------------------------------





(a)    Nontransferability of Awards. Unless the Administrator determines
otherwise at the time the Award is granted or thereafter no Award, and no Shares
subject to an outstanding Award as to which any applicable restriction or
deferral period has not lapsed, may be sold, assigned, transferred, pledged or
otherwise encumbered, except by will or the laws of descent and distribution;
provided, however, that if so permitted by the Administrator, a Participant may
designate a beneficiary to receive his or her rights under any Award after his
or her death.


(b)    Award Entitlement. No Non-Employee Director or Participant shall have any
claim to be granted any Award under this Plan, and there is no obligation for
uniformity of treatment of Non-Employee Directors or Participants under this
Plan.


(c)    Requirement of Award Agreement. The prospective recipient of any Award
under this Plan shall not, with respect to such Award, be deemed to have become
a Participant, or to have any rights with respect to such Award, unless and
until both the Company and such recipient shall have executed an Award Agreement
evidencing the Award and the recipient shall have delivered a copy thereof to
the Company.


(d)    Termination, Forfeiture and Disgorgement. The Administrator shall have
full power and authority to determine whether, to what extent and under what
circumstances any Award shall be terminated or forfeited, or the Participant
should be required to disgorge to the Company any amounts attributable to the
Award. Such circumstances may include, without limitation, the following actions
by a Participant:


(i)competing with the Company or participating in any enterprise that competes
with the Company; and


(ii)using or disclosing, other than as expressly authorized by the Company or a
Subsidiary, any confidential business information or trade secrets that the
Participant obtains during the course of his or her service as a Non-Employee
Director.
    
(e)    Compliance with Securities Laws. No Award granted hereunder shall be
construed as an offer to sell securities of the Company, and no such offer shall
be outstanding, unless and until the Administrator, in its sole discretion, has
determined that any such offer, if made, would be in compliance with all
applicable requirements of the U.S. federal securities laws and any other laws
to which such offer, if made, would be subject.


(f)    Award Deferrals. The Administrator shall have full power and authority to
establish procedures in compliance with Section 409A, if applicable, pursuant to
which the payment or settlement of any Award may be deferred.





--------------------------------------------------------------------------------



(g)    Governing Law. The validity, construction and effect of this Plan and any
rules and regulations relating to this Plan shall be determined in accordance
with the laws of the State of Nevada and applicable U.S. federal law.


(h)    Severability. If any provision of this Plan is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify this
Plan or any Award under any law deemed applicable by the Administrator, such
provision shall be construed or deemed amended to conform to applicable laws,
or, if it cannot be construed or deemed amended without, in the determination of
the Administrator, materially altering the intent of this Plan, it shall be
stricken and the remainder of this Plan shall remain in full force and effect


SECTION 10. SECTION 409A


Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Award under this Plan would result in the imposition of an additional tax under
Section 409A, that Plan provision or Award will be reformed to avoid imposition
of the additional tax, including that any Award subject to 409A held by a
specified employee that is settled upon termination of employment (for reasons
other than death) shall be delayed in payment until the expiration of six
months, and no action taken to comply with Section 409A shall be deemed to
adversely affect the Participant’s rights to an Award. Awards made under this
Plan are intended to comply with or be exempt from Section 409A, and ambiguous
provisions hereof, if any, shall be construed and interpreted in a manner
consistent with such intent. No payment, benefit or consideration shall be
substituted for an Award if such action would result in the imposition of taxes
under Section 409A.


SECTION 11. TERM OF PLAN


This Plan is effective as of November 25, 2015, the date prior to the Spinoff on
which this Plan was approved by CSC as sole shareholder of the Company. No Award
may be granted under this Plan after November 25, 2025, but any award granted
prior to that date may extend beyond that date.



